Citation Nr: 0602484	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-15 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 

(The issue of entitlement to waiver or recovery of an 
overpayment of pension benefits in the calculated amount of 
$14,783 will be addressed in a separate decision.) 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




REMAND

The veteran served on active duty from September 1966 to 
January 1968.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a February 2001 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in St. Petersburg, Florida 
((hereinafter RO).  The Board requested remanded the case in 
April 2004 to schedule the veteran for a Travel Board 
Hearing.  However, there is no indication that such a hearing 
was scheduled or held or that the veteran withdrew his 
request for a hearing.  Accordingly, as the Board is required 
to insure compliance with the instructions of it remands, the 
RO will be requested upon remand to schedule the veteran for 
a hearing at the RO before a Veterans Law Judge.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

For the reasons stated above, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC 
for the following development: 

The RO should schedule the veteran for a 
hearing pertinent to the issue of 
entitlement to a compensable rating for 
bilateral hearing loss before a Veterans 
Law Judge at the RO.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


